 1                               UNITED STATES DISTRICT COURT
 2                              EASTERN DISTRICT OF CALIFORNIA
 3

 4   WAYNE THOMPSON,                              1:18-cv-01050-DAD-GSA-PC
 5                 Plaintiff,                     ORDER GRANTING MOTION FOR
                                                  EXTENSION OF TIME
 6         vs.                                    (ECF No. 16.)
 7   TOM CAGLE, et al.,                           DEADLINE TO FILE OBJECTIONS:
                                                  NOVEMBER 20, 2018
 8               Defendants.
 9

10

11          Wayne Thompson (“Plaintiff”) is a state prisoner proceeding pro se and in forma
12   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On October 17, 2018,
13   Plaintiff filed a motion for extension of time. (ECF No. 16.)
14          Plaintiff has not specified which deadline he wants the court to extend. However, the
15   only pending court deadline in this case is for Plaintiff to file objections to the findings and
16   recommendations issued by the Magistrate Judge on October 17, 2018. The court finds that
17   Plaintiff has shown good cause for an extension of time to file objections.
18          Accordingly, good cause having been shown, and GOOD CAUSE APPEARING
19   THEREFOR, IT IS HEREBY ORDERED that:
20          1.      Plaintiff’s motion for extension of time, filed on October 17, 2018, is
21                  GRANTED; and
22          2.      Plaintiff is granted an extension of time until November 20, 2018, in which to
23                  file objections to the findings and recommendations issued on October 17, 2018.
24

25
     IT IS SO ORDERED.

26      Dated:     October 23, 2018                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
